Case 9:19-cv-80968-BER Document 6 Entered on FLSD Docket 08/01/2019 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                CASE NO.: 19-cv-80968-RLR

     PATRICK GLOVER,

             Plaintiff,


      vs.


     PALM BEACH STATE COLLEGE,

             Defendant.




                                NOTICE OF APPEARANCE

            Defendant, Board of Trustees of Palm Beach State College (improperly sued as

    “Palm Beach State College”), hereby gives notice of Rumberger, Kirk & Caldwell, A

    Professional Association, Suzanne A. Singer, and David A. Acosta as its counsel herein.
Case 9:19-cv-80968-BER Document 6 Entered on FLSD Docket 08/01/2019 Page 2 of 3




    Dated this 1st day of August, 2019.                 Respectfully submitted,

                                                         s/ Suzanne A. Singer
                                                         SUZANNE A. SINGER
                                                         Florida Bar No.: 0946222
                                                         ssinger@rumberger.com
                                                         DAVID ACOSTA
                                                         Florida Bar No.: 112344
                                                         dacosta@rumberger.com (primary)
                                                         RUMBERGER, KIRK, & CALDWELL, P.A.
                                                         A Professional Association
                                                         Brickell City Tower, Suite 3000
                                                         80 Southwest 8th Street
                                                         Miami, Florida 33130-3037
                                                         Tel: 305.358.5577
                                                         Fax: 305.371.7580
                                                         Attorneys for Defendant



                                 CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that a true copy of the foregoing was served by e-Filing

    with the Clerk of Court and via Florida e-Filing Portal to the following, this 1st day of

    August, 2019.

     Michael J. Pike, Esq.
     Daniel Lustig, Esq.
     Pike & Lustig, LLP
     1209 N. Olive Avenue
     West Palm Beach, FL 33401
     Tel: 561-855-7585
     Fax: 561-855-7710
     pleadings@pikelustig.com

     (Counsel for Plaintiff)




                                                 2
Case 9:19-cv-80968-BER Document 6 Entered on FLSD Docket 08/01/2019 Page 3 of 3




                                s/ Suzanne A. Singer
                                SUZANNE A. SINGER
                                Florida Bar No.: 0946222
                                ssinger@rumberger.com
                                DAVID ACOSTA
                                Florida Bar No.: 112344
                                dacosta@rumberger.com (primary)
                                RUMBERGER, KIRK, & CALDWELL, P.A.
                                A Professional Association
                                Brickell City Tower, Suite 3000
                                80 Southwest 8th Street
                                Miami, Florida 33130-3037
                                Tel: 305.358.5577
                                Fax: 305.371.7580
                                Attorneys for Defendant




                                       3
    12590307.v1
